Citation Nr: 9929538	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  96-08 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for jungle rot of the 
feet.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran retired in May 1963 after more than 20 
years of active service.

In June 1998, the Board remanded this claim for the RO to 
obtain VA treatment records, which has since been 
accomplished.  The claim has been returned to the Board for 
appellate review.


FINDING OF FACT

Competent medical evidence has not been submitted to 
establish that any current diagnoses of glaucoma or skin 
disorder of the feet is causally related to the veteran's 
military service.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for glaucoma 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for service connection for jungle rot 
of the feet is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  However, the threshold 
question in any claim for VA benefits is whether the claim is 
well grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the U. S. Court 
of Appeals for Veterans Claims (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran's service medical records reflect that in June 
1951, he had complaints of a foreign body in his left cornea.  
It was removed with a spud and a hand magnet, and Bacitracin 
and a patch were prescribed.  The veteran returned for follow 
up treatment the next day, but treatment was not needed 
thereafter.  An April 1959 spectacle order form reflects that 
the veteran received one pair of zylonite spectacles.  In 
June 1961, the veteran had complaints of blurred vision.  His 
fundi were clear, and reading glasses were prescribed.  A 
December 1962 spectacle order form reflects that the veteran 
received one pair of zylonite spectacles.  The veteran's 
retirement examination report dated January 1963 noted that 
he had normal eyes, and that he had worn glasses for the 
previous three years.  Intraocular tension was reported to be 
normal.  No record of glaucoma is in the veteran's service 
medical records.  Likewise, there is absolutely no mention of 
any complaints or treatment of a skin disorder of the feet in 
the veteran's service medical records, including his 
retirement examination report.

Post-service medical records affiliated with the claims file 
include fairly voluminous VA treatment records and Air Force 
treatment records (the veteran sought treatment for various 
maladies from the Wright-Patterson Air Force Base near his 
home), reflecting the veteran's medical care from them.  The 
records are dated from the 1970s to the present time.  

In the aggregate, these records reveal that the veteran had 
elevated pressure in his right eye as early as 1979.  
Questionable low-tension glaucoma was diagnosed in May 1980.  
Thereafter, glaucoma in both eyes was diagnosed, and surgery 
was performed by the Air Force on the veteran's left eye in 
March 1995.  Other treatment records appear to indicate that 
glaucoma began to develop as early as the mid-1970s.  As 
well, there are records of treatment for tinea pedis in 1994 
and 1995 at a VA medical center.  For the reasons that 
follow, a detailed discussion of the veteran's treatment for 
these disorders is not required here.

A review of the evidence in the claims file, in its entirety, 
does not reflect that the veteran had glaucoma or jungle rot 
of the feet during his active service.  While undoubtedly the 
veteran was wearing glasses at the time of his retirement 
from active service, there is no evidence to reflect that 
such was a result of glaucoma.  In any event, a review of the 
evidence in the claims file does not reflect that competent 
medical evidence has been submitted to establish a nexus 
between current diagnoses of glaucoma and tinea pedis, and 
the veteran's active service.  As competent medical evidence 
has not been submitted to link current diagnoses to the 
veteran's service, the veteran's claims for service 
connection are not well grounded and must be denied on this 
basis.

Indeed, the only evidence purporting to link the claimed 
disabilities in this case to any incident of service consists 
of statements made by the veteran.  The Board does not doubt 
the sincerity of the veteran's belief in this claimed causal 
connection.  However, as the veteran has not been shown to be 
a medical expert, he is not competent to express an 
authoritative opinion regarding the medical etiology of a 
current disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5  (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), in which the Court held that an appellant does not 
meet his or her burden of presenting evidence of a well-
grounded claim where the determinative issue involves medical 
causation and the appellant presents lay testimony by persons 
not competent to offer medical opinions.  Thus, the Board 
finds that the veteran's lay opinions do not provide 
competent evidence of the required nexus.  

The Board notes further that with respect to the provisions 
set forth in Savage, supra, the evidence does not indicate 
that the veteran had either a chronic eye disorder or a 
chronic skin disorder of the feet in service.  Further, even 
accepting the veteran's assertions of continuity of 
symptomatology relating to the claimed disabilities in this 
case for purposes of determining whether well-grounded claims 
have been presented, there is no medical opinion linking a 
current diagnosis of glaucoma or tinea pedis to that 
symptomatology.  Savage, 10 Vet. App. at 495.

In denying the claims as not well grounded, the Board 
recognizes that the issues are being disposed of in a manner 
that differs slightly from that employed by the RO.  However, 
the Court has held that "when a RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  

The Board notes that it has not been made aware of any 
outstanding evidence which could serve to well ground the 
veteran's claims for service connection.  In this regard, a 
September 1982 VA social worker note that was received along 
with VA treatment records as a result of the June 1998 remand 
reflected that the veteran had then relocated to the 
Columbus, Ohio area, and had been receiving medical treatment 
from a military installation in the St. Louis, Missouri area.  
In August 1998, the veteran submitted post-service medical 
records from Scott Air Force Base in Illinois, including 
treatment records pertaining to glaucoma.  Neither the 
veteran nor his representative have argued that the records 
in the veteran's claims file are in any way incomplete, and 
thus, the Board is not been aware of any outstanding evidence 
which could serve to well ground the veteran's claims for 
service connection.  

As the duty to assist is not triggered here by well-grounded 
claims, the Board finds that the VA has no obligation to 
further develop the veteran's claims.  See 38 U.S.C.A. § 5103 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).  The Board also views its discussion as sufficient to 
inform the veteran of the evidence necessary to complete 
well-grounded claims for service connection.  See Robinette, 
10 Vet. App. at 73.

ORDER

In the absence of a well-grounded claim, service connection 
for glaucoma is denied.

In the absence of a well-grounded claim, service connection 
for jungle rot of the feet is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals




